Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald Barber, Jr„ appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction based on Amendment 782 to the U.S. Sentencing Guidelines Manual. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Barber, No. 8:12-cr-00949-JMC-9 (D.S.C. Sept. 25, 2015). We dispense with oral argument because the facts and, legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED,